104 Mich. App. 731 (1980)
305 N.W.2d 249
PEOPLE
v.
SIMPSON
Docket No. 78-4597.
Michigan Court of Appeals.
Decided October 27, 1980.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, George B. Mullison, Prosecuting Attorney, and James A. Brunson, Chief Assistant Prosecuting Attorney, for the people.
Kim Robert Fawcett, Assistant State Appellate Defender, for defendant on appeal.
Before: DANHOF, C.J., and M.J. KELLY and G.R. CORSIGLIA,[*] JJ.
PER CURIAM.
On June 19, 1978, defendant Linda Simpson was convicted by a jury of possession of heroin contrary to MCL 335.341(4); MSA 18.1070(41)(4) (repealed by 1978 PA 368, effective September 30, 1978, now MCL 333.7403; MSA 14.15 [7403]), and conspiracy to possess heroin contrary to MCL 335.341(4), 750.157a; MSA 18.1070(41)(4), 28.354(1). Defendant was also found to have violated the habitual offender statute, MCL 769.10; MSA 28.1082. On that same date, defendant's motion to set aside the verdict on the ground that it was against the great weight of the evidence was denied. She was sentenced on August 21, 1978, to a prison term of from two to six years and now appeals.
Defendant raises several issues in the present appeal; however, we address only her claim that *733 the trial court erred in denying her motion for a directed verdict of acquittal made at the close of the prosecution's proofs. In ruling on such a motion, the trial judge must consider the evidence presented by the prosecution up to the time the motion is made, view that evidence in a light most favorable to the prosecution and determine whether a rational trier of fact could find that the essential elements of the crime had been proven beyond a reasonable doubt. People v Hampton, 407 Mich. 354; 285 NW2d 284 (1979). Under the circumstances in the present case, we hold that the trial judge erred by denying the motion.
The crime of possession of heroin requires proof that the defendant exercised control or had the right to exercise control of the drug and knew that it was present. People v Stewart, 52 Mich. App. 477; 217 NW2d 894 (1974). Based on the evidence presented, we do not believe a rational trier of fact could have found that these elements were proven beyond a reasonable doubt. No direct evidence connected defendant with the heroin. Police officers testified that they raided a Bay City house and found it occupied by two men, Ronald Williams and Warren Abernathy. A large quantity of heroin was found in a backroom of the house and on the person of Abernathy. Defendant arrived on the scene after the police had conducted their search. There was evidence that she paid the rent on the house and lived there. Her fingerprints were discovered on tinfoil and a mirror seized from the backroom where the heroin was discovered. Her hat was discovered on the floor of the same room. This evidence only indicated that defendant handled the items in question and may have been present in the room at some time. One hypothesis based on such evidence is that defendant *734 was present at the house when the heroin was brought in, knew of its presence, and had the right to control the drug. Equally plausible is the theory that Abernathy and/or Williams brought the heroin in without defendant's knowledge. We find that the evidence against defendant was not strong enough to withstand the motion for directed verdict.
Reversed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.